Citation Nr: 0729125	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral pes 
planus.  The veteran's service medical records show that his 
feet were found to be normal at service entry.  The Report of 
Medical Examination at separation, dated in August 1996, 
reflects a diagnosis of bilateral pes planus.

In September 2003 the veteran was diagnosed and treated for 
bilateral pes planus by his personal physician R. B., M.D.  
The veteran was afforded a VA examination in April 2004 and 
the examiner opined, without the assistance of the claims 
folder or the veteran's service or other medical records, 
that "[t]he claimant does not show any flatfeet."

In light of the apparent contradiction in opinion between the 
veteran's private physician and VA examiner as well as the 
failure to review the veteran's service medical records, 
other medical records, and claims folder at the veteran's 
initial VA examination, a further VA examination is necessary 
to determine the existence and etiology of the veteran's 
disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The veteran should be afforded an 
examination to assess his claim for 
service connection for bilateral pes 
planus.  The claims folder must be made 
available to the examiner for review as 
part of the examination process.  The 
examiner must include or exclude a 
diagnosis of pes planus.  If pes planus 
is not diagnosed, the diagnosis in 
service and upon private examination in 
September 2003 should be addressed.  If 
pes planus is diagnosed, the etiology 
thereof should be addressed.  If the 
condition pre-existed service, the 
examiner should so state and address 
whether the condition increased in 
severity in service.  If the condition 
is found to have increased in severity 
during active service, the examiner 
should specifically address the matter 
of whether the underlying disability, as 
opposed to the symptoms, worsened during 
such service. A complete rationale for 
all opinions expressed must be provided.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




